355 F.2d 544
John R. HARDY, Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Appellee.
No. 22591.
United States Court of Appeals Fifth Circuit.
Jan. 31, 1966.

John R. Hardy, pro se.
Peyton S. Hawes, Asst. Atty. Gen., Arthur K. Bolton, Atty. Gen., Carter A. Setliff, Asst. Atty. Gen., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
The only errors presented for determination by appellant, a Georgia prisoner, to the District Court on the hearing of his petition for a writ of habeas corpus are without merit.  There was no proof that he was denied counsel at any critical stage of the state court proceedings against him, nor was there any proof that Negroes were systematically excluded from the Fulton County, Georgia jury at the time of his trial.


2
Affirmed.